DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
 
Response to Amendment
The Amendment filed on 09/30/2022 has been entered. Claims 14-19 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 14 requires a ‘red or green phosphorescent host material represented by formulas 3-10 and 3-13’. The instant specification broadly teaches compounds of formulas 3-10 and 3-13 as claimed but does not provide sufficient description of specifically which of such materials are capable of performing as a “red or green phosphorescent host”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2014/0225088) (Hwang) in view of Chae et al (WO 2014104545) (Chae).

In reference to claims 14-15 and 17, Hwang teaches compounds of formula 3 as shown below as a material for an organic light emitting device (Hwang [0045]),


    PNG
    media_image1.png
    165
    289
    media_image1.png
    Greyscale

for example, wherein in the compound of chemical formula 3, X2 and X4 are N (Hwang [0047] [0088]), each of X3 and X5 are CH (Hwang [0047]; [0049] [0088]), R3 and R4 are each hydrogen (Hwang [0049]), Y1 to Y4 are each CR’ (Hwang [0048]), L1 is a single bond (Hwang [0050]), Ar1 is phenyl (Hwang [0052] [0089]), n3 is 1 [Hwang (0051]), L3 is a phenyl substituted triazine (Hwang [0050]; [0140] [0143] [0109] [0165], and Ar2 is phenyl (Hwang [0050] [0089]).

Hwang discloses the compound of chemical formula 3 that encompasses the presently claimed compound, including wherein in the compound of chemical formula 3, X2 and X4 are N, each of X3 and X5 are CH, R3 and R4 are each hydrogen, Y1 to Y4 are each CR’, L1 is a single bond, Ar1 is phenyl, n3 is 1, L3 is a phenyl substituted triazine, and Ar2 is phenyl. Each of the disclosed substituents from the substituent groups of Hwang are considered functionally equivalent and their selection would lead to obvious variants of the compound of chemical formula 3.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of chemical formula 3 to provide the compound described above, which is both disclosed by Hwang and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Hwang does not expressly teach that the azacarbazole group is bound to the carbazole group on the ring comprising the nitrogen atom at the claimed position on the carbazole. 

It is noted that these differences are merely positional isomers. Hwang teaches variability in the position of the linking in the formula 3. 

With respect to the difference, Chae teaches compounds of formula comprising azacarabzoles and carbazoles bonded wherein the nitrogen is at various positions in the azacarbazole as shown below as alternatives (Chae Page 11-21). 

    PNG
    media_image2.png
    260
    257
    media_image2.png
    Greyscale

Chae and Hwang are directed to compounds that overlap significantly in scope, including multiple identical compounds taught as part of each disclosure. 

Hwang in view of Chea teaches variability in the position of the linking in the formula 1, exemplifies compounds with multiple positional isomers for this bonding, and demonstrates that such positional isomers have similar properties when used in a device (see e.g. example compounds A1 and A2 that show the same structures with different positional isomers, see Tables 1 and 2 of Chea). Furthermore, it is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Hwang in view of Chea teaches the compound as described above and further teaches an organic optoelectronic device that is organic photoelectric device, an organic light emitting diode, an organic solar cell, an organic transistor, an organic photoconductor drum, an organic memory device, including an anode, a cathode and at least one organic thin film layer interposed between the anode and the cathode wherein the at least one organic thin film layer comprises the compound as a host material in a light emitting layer (Hwang [0092]--[0097]). 

Given that Hwang discloses the device configuration that encompasses the presently claimed device configuration including an organic optoelectronic device that is organic photoelectric device, an organic light emitting diode, an organic solar cell, an organic transistor, an organic photoconductor drum, an organic memory device, including an anode, a cathode and at least one organic thin film layer interposed between the anode and the cathode wherein the at least one organic thin film layer comprises the compound as a host material for phosphorescent dopants including Ir(ppy)3 in a light emitting layer (Hwang [0227]), it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use , which is both disclosed by Hwang and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
While Hwang in view of Chea does not expressly state that the Irppy is a green emitter, this is an inherent property of the material. 

In reference to claim 17, Hwang in view of Chea teaches the device as described above for claims 14 and 15 and further teaches that the organic layer is formed by a wet film method such as spin coating, dipping, and flow coating (Hwang [0247]. It would have been obvious to the ordinarily skilled artisan before the effective filing date of the instant application to have prepared the device of Hwang in view of Chae using any method as taught therein.

Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Chea as applied to claim 14 above and further in view of Matsudate et al (US 20050236970).

In reference to claims 18 and 19, Hwang in view of Chea teaches an organic electroluminescent device as described above for claim 14. Hwang further teaches that the device is used in an organic light emitting diode that is further used in a display (Hwang [0097]). 
Hwang does not expressly teach the structure of the display including a controller for driving the display device. 

With respect to the difference, Matsudate teaches an organic electroluminescent (EL) display (Matsudate [0006]; [0010]) (corresponds to a display device) that has the light-emitting mechanism configuring an organic EL device (Matsudate [0006]; [0010]) wherein the display comprises a modified power line which drives the organic EL display by controlling the voltage to not decrease more than 1.5V (Matsudate [0060]) (corresponds to a controller driving the display device). Matsudate further teaches that the display device is a high quality self-emitting display with accuracy for every pixel (Matsudate [0017]).

In light of the motivation of using the display device structure as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the display device structure as described by Matsudate in the display described by Hwang in view of Chae in order to yield a high quality self-emitting display with accuracy for every pixel, with a reasonable expectation of success, and thereby arrive at the claimed invention. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Chea as applied to claim 14 above, and further in view of Kim et al (US 20070222368) (Kim).

In reference to claim 16, Hwang in view of Chea teaches an organic electroluminescent device as described above for claim 14. Hwang further teaches that the device is used in an organic light emitting diode that is further used in a display (Hwang [0097]).
Hwang in view of Chea does not expressly teach the presence of a light efficiency improving layer on one surface of an electrode opposite to the organic material layer. 

With respect to the difference, Kim teaches a display device structure including an organic light emitting device wherein the anode, or pixel electrode 170, is formed on a light efficiency improving layer 160 and the light emitting layers 192 and other layers are formed on the anode (Kim [0072] Fig 6.). Kim further teaches that the light efficiency improving layer 160 achieves more uniform light emitting efficiency and/or color purity throughout the entire display (Kim [0086]).

In light of the motivation of using the display device configuration as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the display device configuration as described by Kim in order to provide a display with more uniform light emitting efficiency and/or color purity and thereby arrive at the claimed invention. 

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive.

Applicant argues that the claimed compounds, as amended, are not taught or disclosed by the prior art. These arguments are not found to be convincing as the art teaches teaches compounds of the claims as set forth above herein.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sean M DeGuire/Primary Examiner, Art Unit 1786